City of Sebastian, a municipal corporation, filed bill of complaint under provisions of Chapter 15038, Acts of 1931, against certain lands to enforce payment of delinquent taxes and delinquent special assessments.
In response to notice in that case W.P. Sloan and his wife, Mattie Mae Sloan, filed an answer in the following language:
"1. That they are without knowledge as to the several allegations of fact contained in said Bill of Complaint.
"And for further answer to the said bill of complaint the defendant Mattie Mae Sloan does aver that she claims an interest in and to said property by virtue of a superior claim of the complainant, to-wit, a State and County Tax Deed, *Page 234 
which is hereto attached, marked Exhibit `A' and made a part of this Answer."
On motion the second paragraph of the answer was stricken and thereupon an amended answer was filed, paragraph 2 of which was as follows:
"That the defendant Mattie Mae Sloan is the owner of the absolute title to the following described property located in Indian River County, Florida, and involved in this suit, to-wit: Part of Wauregan East of Railway as in Deed Book 22, page 78 (except to Sallee, et al.), Town of Wauregan; that the said defendant obtained title to said property by virtue of a State and County Tax Deed which was duly and regularly issued to her by the Clerk of the Circuit Court of Indian River County, Florida, on June 1st, 1936; that said Tax Deed was issued upon Tax Certificate No. 162, dated September 4th, 1933, and that said defendant purchased said Certificate and paid the sum of $221.18 for said Certificate and on subsequent taxes covering said property, all of which is more particularly shown by the original Tax Deed heretofore filed herein with the original answer of W.P. Sloan and Mattie Mae Sloan, his wife, and marked Exhibit `A' and hereby made a part hereof; that the title of the defendant Mattie Mae Sloan to said above described property by virtue of said Tax Deed is superior to all claims, right, title and interest which the Complainant herein has in said property."
On motion that paragraph of the amended answer was stricken.
Thereafter, final decree was entered. Appeal is from final decree.
The allegations of the answer constituted no defense to the bill of complaint and the paragraph involved was properly stricken on authority of the case of City of Miami v. *Page 235 
Certain Lands Upon Which City of Miami Taxes and Liens Are Delinquent, filed January 8, 1937, reported 171 So. 798. Interested persons shall have five days from the filing of the Mandate in the Court below to redeem under the terms of the final decree.
Therefore, the decree should be and is affirmed.
So ordered.
TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur.